

Rate Schedule TF-1 Service Agreement
 
Contract No. 100138
 
THIS SERVICE AGREEMENT (Agreement) by and between Northwest Pipeline GP
(Transporter) and Northwest Natural Gas Company (Shipper) is made and entered
into on June 21, 2011 and restates the Service Agreement made and entered into
on January 22, 2008.
 
WHEREAS:
 
A
Pursuant to Section 11.4 of the General Terms and Conditions of Transporter's
FERC Gas Tariff, Transporter and Shipper desire to restate the Service Agreement
dated June 17, 1993 ("Contract #100138") in the format of Northwest's currently
effective Form of Service Agreement and to make certain additional
non-substantive changes, while preserving all pre-existing, substantive
contractual rights.
 
B
Significant events and previous amendments of Contract reflected in the contract
restatement include:
 1. Shipper originally entered into Contract #100138 pursuant to the open season
procedures for Transporter's Northwest Natural Expansion project.
 2. By Amendment dated March 5, 1996, Shipper's primary term for 102,000 Dth/day
of Contract Demand was extended from December 1, 2010 to December 1, 2011,
effective April 1, 1996.
 3. By Amendment dated March 25, 2004, Shipper's primary delivery point rights
were last revised.
 4. Transporter and Shipper have agreed to amend the Primary Term Date on
Exhibit A from December 1, 2011 to November 30, 2016. Shipper agreed to extend
this contract as part of its bid to obtain certain transportation capacity that
was posted by Transporter as available capacity in All Shippers Letter 10-123R,
pursuant to the procedures set forth in Section 25 of the General Terms and
Conditions of Transporter's FERC Gas Tariff that resulted in Service Agreement
#138587.



 
 

--------------------------------------------------------------------------------

 


THEREFORE, in consideration of the premises and mutual covenants set forth
herein, Transporter and Shipper agree as follows:
 
1.  
Tariff Incorporation. Rate Schedule TF-1 and the General Terms and Conditions
(GT&C) that apply to Rate Schedule TF-1, as such may be revised from time to
time in Transporter's FERC Gas Tariff (Tariff), are incorporated by reference as
part of this Agreement, except to the extent that any provisions thereof may be
modified by non-conforming provisions herein.

 
 
2.  
Transportation Service. Subject to the terms and conditions that apply to
service under this Agreement, Transporter agrees to receive, transport and
deliver natural gas for Shipper, on a firm basis. The Transportation Contract
Demand, the Maximum Daily Quantity at each Primary Receipt Point, and the
Maximum Daily Delivery Obligation at each Primary Delivery Point are set forth
on Exhibit A. If contract-specific OFO parameters are set forth on Exhibit A,
whenever Transporter requests during the specified time period, Shipper agrees
to flow gas as requested by Transporter, up to the specified volume through the
specified transportation corridor.

 
 
3.  
Transportation Rates. Shipper agrees to pay Transporter for all services
rendered under this Agreement at the rates set forth or referenced herein.
Reservation charges apply to the Contract Demand set forth on Exhibit A. The
maximum currently effective rates (Recourse Rates) set forth in the Statement of
Rates in the Tariff, as revised from time to time, that apply to the Rate
Schedule TF-1 customer category identified on Exhibit A, will apply to service
hereunder unless and to the extent that discounted Recourse Rates or awarded
capacity release rates apply as set forth on Exhibit A or negotiated rates apply
as set forth on Exhibit D. Additionally, if applicable under Section 21 of the
GT&C, Shipper agrees to pay Transporter a facility reimbursement charge as set
forth on Exhibit C.

 
 
4.  
Transportation Term. This Agreement becomes effective on the date first set
forth above. The primary term begin date for the transportation service
hereunder is set forth on Exhibit A. This Agreement will remain in full force
and effect through the primary term end date set forth on Exhibit A and, if
Exhibit A indicates that an evergreen provision applies,through the established
evergreen rollover periods thereafter until terminated in accordance with the
notice requirements under the applicable evergreen provision.

 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Non-Conforming Provisions. All aspects in which this Agreement deviates from the
Tariff, if any, are set forth as non-conforming provisions on Exhibit B. If
Exhibit B includes any material non-conforming provisions, Transporter will file
the Agreement with the Federal Energy Regulatory Commission (Commission) and the
effectiveness of such non-conforming provisions will be subject to the
Commission acceptance of Transporter's filing of the non-conforming Agreement.

 
6.  
Capacity Release. If Shipper is a temporary capacity release Replacement
Shipper, any capacity release conditions, including recall rights, are set forth
on Exhibit A.

 
7.  
Exhibit / Addendum to Service Agreement Incorporation. Exhibit A is attached
hereto and incorporated as part of this Agreement. If any other Exhibits apply,
as noted on Exhibit A to this Agreement, then such Exhibits also are attached
hereto and incorporated as part of this Agreement. If an Addendum to Service
Agreement has been generated pursuant to Sections 11.5 or 22.12 of the GT&C of
the Tariff, it also is attached hereto and incorporated as part of this
Agreement.

 
8.  
Regulatory Authorization. Transportation service under this Agreement is
authorized pursuant to the Commission regulations set forth on Exhibit A.

 
9.  
Superseded Agreements. When this Agreement takes effect, it supersedes, cancels
and terminates the following agreement(s): Restated Firm Transportation
Agreement dated January 22, 2008, but the following Amendments and/or Addendum
to Service Agreement which have been executed but are not yet effective are not
superseded and are added to and become an Amendment and/or Addendum to this
agreement: None

 
IN WITNESS WHEREOF, Transporter and Shipper have executed this Agreement as of
the date first set forth above.
 

     
Northwest Natural Gas Company
 
Northwest Pipeline GP
By: /S/
 
By: /S/
Name: RANDOLPH S. FRIEDMAN
 
Name: JANE F HARRISON
Title: DIRECTOR, GAS SUPPLY
 
Title: MANAGER NWP MARKETING SERVICES



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Dated and Effective June 21, 2011
to the
Rate Schedule TF-1 Service Agreement
(Contract No. 100138)
between Northwest Pipeline GP
and Northwest Natural Gas Company




SERVICE DETAILS
 
1.  
Transportation Contract Demand (CD): 102,000 Dth per day

 
 
2.  
Primary Receipt Point(s):

 

 
Point ID
Name
Maximum Daily Quantities (Dth)
     
187
STANFIELD RECEIPT
102,000
       
Total
102,000
   

 
3.  
Primary Delivery Point(s):

 
 
 

--------------------------------------------------------------------------------

 

 
Point ID
Name
Maximum Daily Delivery Obligation (Dth)
Delivery Pressure (psig)
   
218
NORTH VANCOUVER
3,800
250
   
303
PORTLAND NORTHEAST
2,400
400
   
304
GRESHAM
5,300
400
   
305
JOHNSON CRK
4,000
400
   
306
SANDY
6,600
400
   
307
PORTLAND SOUTHEAST
10,100
400
   
309
OREGON CITY
400
165
   
312
MOLALLA
13,200
575
   
313
MONITOR
200
150
   
315
MCMINNVILLE-AMITY
9,000
400
   
320
TURNER
4,000
400
   
324
JEFFERSON/SCIO
600
400
   
327
ALBANY
10,000
400
   
330
BROWNSVILLE/HALSEY
8,900
400
   
334
NORTH EUGENE
5,000
400
   
336
SOUTH EUGENE
5,000
400
   
339
CRESWELL
300
150
   
342
COTTAGE GROVE
800
400
   
467
PORTLAND WEST/SCAPPOOSE
12,400
450
     
Total
102,000
   

 
Specified conditions for Delivery Pressure, pursuant to Section 2.4 of the
General Terms and Conditions: None
 
 
4.  
Customer Category:

 
 
 

--------------------------------------------------------------------------------

 
 
a.  
Large Customer

 
 
b.  
Incremental Expansion Customer: No

 
5.  
Recourse or Discounted Recourse Transportation Rates:

 
 
a.  
Reservation Charge (per Dth of CD):

 
 
Maximum Base Tariff Rate, plus applicable surcharges.
 
 
b.  
Volumetric Charge (per Dth):

 
 
Maximum Base Tariff Rate, plus applicable surcharges
 
 
c.  
Additional Facility Reservation Surcharge Pursuant to Section 3.4 of Rate

 
 
 
 

--------------------------------------------------------------------------------

 
Schedule TF-1 (per Dth of CD):None
 
 
d.  
Rate Discount Conditions Consistent with Section 3.5 of Rate Schedule

 
 
TF-1:
 
 
Not Applicable
 
 
6.  
Transportation Term:

 
 
a.  
Primary Term Begin Date:

 
 
December 01, 1995
 
 
b.  
Primary Term End Date:

 
 
November 30, 2016
 
 
 

--------------------------------------------------------------------------------

 
 
c.  
Evergreen Provision:

 
 
Yes, grandfathered unilateral evergreen under Section 12.3 of Rate Schedule TF-1
 
 
7.  
Contract-Specific OFO Parameters: None

 
8.  
Regulatory Authorization: 18 CFR 284.223

 
9.  
Additional Exhibits:

 

 
Exhibit B No
 
Exhibit C No
 
Exhibit D No
 
Exhibit E No